Matter of Tamala S. v Ernest R. (2019 NY Slip Op 00567)





Matter of Tamala S. v Ernest R.


2019 NY Slip Op 00567


Decided on January 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2019

Renwick, J.P., Richter, Mazzarelli, Webber, Kern, JJ.


8238A 8238

[*1] In re Tamala S., Petitioner-Appellant,
vErnest R., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Steven P. Forbes, Jamaica, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Lee Tarr of counsel), attorney for the child.

Orders, Family Court, Bronx County (Emily Morales-Minerva, J.), entered on or about July 13, 2017 and July 14, 2017, which granted respondent father's motion to change venue to Orange County, and which denied petitioner mother's oral application to amend the existing temporary order of visitation to provide her with extended parenting time during the subject child's summer vacation, unanimously affirmed, without costs.
Application by the mother's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with assigned counsel that there are no nonfrivolous issues which could be raised on this appeal, as Family Court providently exercised its discretion in transferring venue under Family Ct Act § 174, based upon the longtime residency of the child and respondent father in Orange County (see Greenblum v Greenblum, 136 AD3d 595, 596 [1st Dept 2016]). Furthermore, the mother's application to modify the temporary order of visitation to include extended vacation time during the summer of 2017 is now moot (see Fabbricante v Fabbricante, 148 AD3d 780 [2d Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2019
DEPUTY CLERK